991 F.2d 796
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carey M. NIXON, Jr., Individually and as Executor of theEstates of Carey M. Nixon, deceased and Freda B. Nixon,deceased;  Sandra L. Nixon-Vollet, Individually and asAdministratrix of the Estate of Donna Karen Davis, deceased;Judy Jeffries, Plaintiffs-Appellees,v.ALLSTATE INSURANCE CO., Defendant,State Farm Mutual Automobile Insurance Company, Defendant-Appellant.
No. 93-3101.
United States Court of Appeals, Sixth Circuit.
March 26, 1993.

Before:  MARTIN and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Defendant State Farm Mutual Automobile Insurance Company ("State Farm") appeals the December 15, 1992, order denying its motion for summary judgment and granting partial summary judgment in favor of plaintiffs.   Plaintiffs now move to dismiss the appeal for lack of jurisdiction.   In response, State Farm asserts that it was and is uncertain as to whether the December 15, 1992, order is a final, appealable order.


2
This court has jurisdiction of appeals from final decisions of the district courts.  28 U.S.C. § 1291.   An order disposing of fewer than all of the claims in an action is not appealable.   Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 744 (1976).   The order appealed by State Farm does not resolve plaintiffs' claims for monetary relief and is not a final, appealable order.


3
It therefore is ORDERED that the motion to dismiss is granted.